Case 7:14-cr-00768-VB Document 430 Filed 03/19/20 Page 1 of 1

 

VIA ECF

Honorable Vin
United States 0
Southern Distri
300 Quarropas

White Plains, N uu

APPLICATION GRANTED:

To the extent counsel is of the view that he is "new" to this case or that he
did not have sufficient time before the coronavirus outbreak to confer with
both his client and the mitigation specialist, he is mistaken. Counsel was
appointed on 10/30/2019, nearly 5 months ago. Sentencing was scheduled
for 1/10/2020, then twice adjourned at counsel's request for exactly the
same reasons set forth in today's letter. Nonetheless, in light of the current
public health crisis, the Court reluctantly grants one last adjournment.

There are ways to communicate with one's client, other than meeting him at
the jail (e.g., mail, email, telephone). Sentencing is now scheduled for
6/5/2020 at 2:30 p.m. Defendant's sentencing submission due
5/22/2020. Government's sentencing submission due 5/29/2020. No
further adjournments will be granted. The Court directs defense counsel to
provide a copy of this Order to his client, and explain, in detail, the
circumstances that ecessitated the adjournment.

SO ORDERED:

 

34 {vw

 

 

Re:

Vincent L. Briccetti, U.S.D.J. Date

United States v Mykai Davis
14 Cr 768 (VB)

 

Request for Adjournment of Sentencing

Dear Judge Bri

ccetti:

Reference is made to the scheduled sentencing in the above-entitled case currently on the
Court’s calendar for April 2, 2020. It is respectfully requested that the sentencing be adjourned
until June 2, 2020 or any time thereafter convenient for the Court. Counsel conferred with

chambers and t

he Assistant United States Attorney prior to making this request. In light of the

current public health situation and the closing of the MCC for the past month and foreseeable

future, the addi

tional time is needed by new counsel to confer with his client and the mitigation

specialist and finalize our submission for sentencing. Your consideration of the above request is
greatly appreciated.

 

Respectfully submitted,

si Guy Oksenhendley

Guy Oksenhendler
